 

Case 20-10343-LSS Doc 5939 Filed 08/10/21 Page 1of1

FILED

To the Honorable Judge Laurie Selber Silverstein;
2021 AUG 10 AM 8:43

United States Bankruptcy Court for the District of Delaware:

Fifty years ago my mother signed me up to be a member of the Boy Scouts oP sainiebienc y | COUR?
Sponsored by a local religious group, and through the reputation presented through edtetulty °*
crafted propaganda, my mother assumed that I would be safely cared for in the hands of those
she entrusted with my safety.

She was wrong. I not only tried to report being raped to her, but also the local Troop leader, and
the members of the Clergy who all told me to keep the matter secret, and that what had happened
to me was my fault, and that they could even report me to the police.

I was twelve years old.

I have kept this secret for nearly a half a century, and it wasn’t until I discovered I wasn’t alone
that I had the courage to tell anyone - including my wife - what had happened.

I am sickened by the thought that anyone could believe this organization should continue to
exist, and even more amazed that anyone would - or could allow the survivors of these heinous
acts to continue to see those who perpetuated these acts continue without being called to account
for the part they played ...

Both the BSA, and Mormon Church did their best to protect those involved in my abuse. I have
lived with this, and have struggled with overcoming this in spite of leaving each of these
organizations. Since both these institutions hold a great influence in society - they need to
acknowledge, account for, and compensate the survivors - while preventing any such occurrence
in the future.

Publicly admitting their part just may be the warning to any future or potential victim to avoid
any association with, and to be cautious with any involvement where adults supervise children.

It is beyond my belief that this issue has been drawn out for so long. You have the power to stop
this. You have the power to stop the rape of children - and send a message to anyone who may
think they can take advantage of the innocence that could be entrusted to them. I believe if you
fail the survivors in this matter, that so many more victims will follow when perpetrators realize
there is no repercussions for their actions. The choice is yours who you will side with: innocence
lost? Or the organizations that give sanctuary to those who rape and violate the very standards
they claim to live by.

 
